Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 23 February 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Philada 23d Feby 1782
                  
                  I was yesterday honored with your Excellencys favor of the 10th Inst.  I am extremely sorry to hear of the loss at the Diligente—The Chevalier Clonard appears to have done every thing that could have been expected from an active intelligent Officer.
                  In a former Letter I expressed my approbation of the exchange of a number of the British Convalescents left a Gloucester for those taken in the Bonetta—If the 120 sent away with Capt. Richardson are incurable, they will be of no service to the enemy, and we are rid of an incumbrance—I must request your Excellency to order a continuance of supplies to the few that will remain, and Mr Morris will make reimbursement.
                  I am extremely obliged to your Excellency for your generous donation to our Hospital at Williamsburg of which I have been informed by Lt Colo. Mentges; who at the same time acquainted me that a Bill which he had drawn upon my Paymaster General for 50 French Crowns had been protested.  This matter was unknown to me untill the Bill had been protested and returned to Virginia.  I beg you will attribute this to the true cause, which was, my not being acquainted with the circumstance—It shall be paid with all charges upon it to whomever Mr Farlé will be pleased to give the order.
                  The news which your Excellency has received from St Thomas is true in part—The troops under command of the Marquis de Bouilleé escorted by the Fleet of Count de Grasse landed without opposition upon the Island of St Kitts.—The inhabitants capitulated but the Garrison retired to the strong port of Brimstone Hill, against which the Marquis was throwing up Works—By a Flag of Truce, which arrived the day before yesterday from Antigua, we are informed that there has been an action off St Kitts, between Count de Grasse and Admiral Hood—We have no particulars, but from the complexion of the Antigua Gazette, in which the affair is mentioned, we will hope that the Court was fortunate.
                  Permit me to make my sincere acknowledgments to your Excellency for the honor you have done me in celebrating my Birth day—You have thereby made a new addition to the Friendship and Esteem with which I have the honor to be &c.  
                  